UNITED STATES DISTRICT COURT CASE NO. 19-cv-6835
SOUTHERN DISTRICT OF NEW YORK
United States of America

 

 

Plaintiff,
-VS-
BH & B Construction Inc.
Defendant
DEFAULT JUDGMENT

 

Plaintiff United States of ven motion for a default judgment is granted in its entirety.

Accordingly, on this ze day of nu OV UWL 5019 j it is

ORDERED, ADJUDGED AND DECREED THAT:

 

A default judgment be and hereby is granted and entered in favor of the United States of
America and against the Defendant B H & B Construction Inc. with offices at 1431 Bruckner
Boulevard, Bronx, New York 10472 for the sum of $16,743.40 plus accrued interest at 1% per
annum from July 24", 2019 in the sum of $ 55.05 plus a penalty rate of 6% per annum
accruing from July 24", 2019 in the sum of $330.28 for a total judgment of $_\7 \2%,13

and that Plaintiff have execution thereon.

Nov 2
G bees, B Danze "O20 2019

ef: Géige B. Daniels

 
